Exhibit 10.1 ASSET PURCHASE AND SALE AGREEMENT between Escondido Resources LP as "Seller" and Swift Energy Operating, LLC as "Buyer" Dated as of September 4, 2007 TABLE OF CONTENTS Page ARTICLE I PROPERTIES TO BE SOLD AND PURCHASED 1 Section 1.1. Assets Included. 1 Section 1.2. Assets Excluded. 2 ARTICLE II PURCHASE PRICE 4 Section 2.1. Purchase Price. 4 Section 2.2. Accounting Adjustments. 4 Section 2.3. Closing and Post-Closing Accounting Settlements. 5 Section 2.4. Payment of Adjusted Purchase Price. 6 Section 2.5. Allocation of Purchase Price. 6 ARTICLE III THE CLOSING 6 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER 7 Section 4.1. Organization and Existence. 7 Section 4.2. Power and Authority. 7 Section 4.3. Valid and Binding Agreement. 7 Section 4.4. Non-Contravention. 7 Section 4.5. Approvals. 7 Section 4.6. Pending Litigation. 8 Section 4.7. Contracts. 8 Section 4.8. Commitments, Abandonments or Proposals. 9 Section 4.9. Production Sales Contracts. 9 Section 4.10. Plugging and Abandonment. 9 Section 4.11. Permits. 9 Section 4.12. Payment of Expenses. 9 Section 4.13. Compliance with Laws. 10 Section 4.14. Imbalances; Prepayments. 10 Section 4.15. Intellectual Property. 10 Section 4.16. Taxes. 10 Section 4.17. Fees and Commissions. 11 Section 4.18. Operations. 11 Section 4.19. Environmental Laws. 11 Section 4.20. Wells. 11 Section 4.21. Disclaimer of Warranties. 11 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 12 Section 5.1. Organization and Existence. 12 Section 5.2. Power and Authority. 12 Section 5.3. Valid and Binding Agreement. 12 Section 5.4. Non-Contravention. 13 Section 5.5. Approvals. 13 Section 5.6. Pending Litigation. 13 Section 5.7. Knowledgeable Purchaser. 13 Section 5.8. Funds. 14 i Section 5.9. Qualified Leaseholder. 14 Section 5.10. Fees and Commissions. 14 ARTICLE VI CERTAIN COVENANTS OF SELLER PENDING CLOSING 14 Section 6.1. Access to Files. 14 Section 6.2. Conduct of Operations. 14 Section 6.3. Restrictions on Certain Actions. 14 Section 6.4. Seller's Confidentiality Obligation. 15 Section 6.5. Payment of Expenses. 16 Section 6.6. Preferential Rights and Third Party Consents. 16 ARTICLE VII ADDITIONAL PRE-CLOSING AND POST-CLOSING AGREEMENTS OF BOTH PARTIES 16 Section 7.1. Reasonable Best Efforts. 16 Section 7.2. Notice of Litigation. 16 Section 7.3. Notification of Certain Matters. 17 Section 7.4. Fees and Expenses. 17 Section 7.5. Public Announcements. 17 Section 7.6. Casualty Loss Prior to Closing. 17 Section 7.7. Governmental Bonds. 18 Section 7.8. Assumed Obligations. 18 Section 7.9. Books and Records. 18 Section 7.10. Suspended Funds. 18 Section 7.11. Letters-in-Lieu. 18 Section 7.12. Logos and Names. 18 Section 7.13. Covenant Regarding Joint Account. 18 Section 7.14. Further Assurances. 19 ARTICLE VIII DUE DILIGENCE EXAMINATION 19 Section 8.1. Title Due Diligence Examination. 19 Section 8.2. Environmental Due Diligence Examination. 22 Section 8.3. Disputes Regarding Title Defects or Environmental Defects. 24 Section 8.4. Adjustments to Purchase Price for Defects. 24 Section 8.5. Buyer Indemnification. 25 ARTICLE IX CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES 26 Section 9.1. Conditions Precedent to the Obligations of Buyer. 26 Section 9.2. Conditions Precedent to the Obligations of Seller. 27 ARTICLE X TERMINATION, AMENDMENT AND WAIVER 28 Section 10.1. Termination. 28 Section 10.2. Effect of Termination. 28 Section 10.3. Amendment. 29 Section 10.4. Waiver. 29 ARTICLE XI SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION 29 Section 11.1. Survival. 29 Section 11.2. Seller's Indemnification Obligations. 29 Section 11.3. Buyer's Indemnification Obligations. 30 Section 11.4. Net Amounts. 30 ii Section 11.5. Indemnification Proceedings. 31 Section 11.6. Indemnification Exclusive Remedy. 31 Section 11.7. Limited to Actual Damages. 31 Section 11.8. Indemnification Despite Negligence. 32 Section 11.9. Limits on Liability. 32 ARTICLE XII MISCELLANEOUS MATTERS 32 Section 12.1. Notices. 32 Section 12.2. Entire Agreement. 33 Section 12.3. Injunctive Relief. 33 Section 12.4. Binding Effect; Assignment; No Third Party Benefit. 33 Section 12.5. Severability. 34 Section 12.6. GOVERNING LAW. 34 Section 12.7. Counterparts. 34 Section 12.8. WAIVER OF CONSUMER RIGHTS. 34 Section 12.9. Competition. 34 ARTICLE XIII DEFINITIONS AND REFERENCES 34 Section 13.1. Certain Defined Terms. 34 Section 13.2. Certain Additional Defined Terms. 38 Section 13.3. References, Titles and Construction. 39 iii ASSET PURCHASE AND SALE AGREEMENT THIS ASSET PURCHASE AND SALE AGREEMENT dated September 4, 2007, is made by and between Escondido Resources LP, a Texas limited partnership ("Seller"), and Swift Energy Operating, LLC, a Texas limited liability company ("Buyer"). RECITALS: A.Seller desires to sell, assign and convey to Buyer, and Buyer desires to purchase and accept from Seller, certain oil and gas properties and related assets located in the counties of Dimmit, La Salle, and Webb, State of Texas owned and held by Seller. B.Seller and Buyer deem it in their mutual best interests to execute and deliver this Agreement. NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual covenants and agreements contained herein, Seller and Buyer do hereby agree as follows: AGREEMENT: ARTICLE I Properties To Be Sold and Purchased Section 1.1.Assets Included. Subject to Section1.2, Seller agrees to sell and Buyer agrees to purchase, for the consideration hereinafter set forth, and subject to the terms and provisions herein contained, the following described properties, rights and interests: (a)All of Seller's right, title and interest in and to those properties described in ExhibitI attached hereto and made a part hereof for all purposes; (b)Without limitation of the foregoing but subject to Section1.2, all other right, title and interest (of whatever kind or character, whether legal or equitable, and whether vested or contingent) of Seller in and to the oil, gas and other minerals in and under or that may be produced from the lands described in ExhibitI hereto (including interests in Leases covering such lands, overriding royalties, carried, backin, farmout, farmin, reversionary interest, production payments and net profits interests in such lands or such Leases, and fee mineral interests, fee royalty interests and other interests in such oil, gas and other minerals), whether such lands be described in a description set forth in such ExhibitI or be described in such ExhibitI by reference to another instrument (and without limitation by any depth limitations that may be set forth in such ExhibitI or in any such instrument so referred to for description), even though Seller's interest in such oil, gas and other minerals may be incorrectly described in, or omitted from, such ExhibitI; (c)All rights, titles and interests of Seller in and to, or otherwise derived from, all presently existing and valid oil, gas or mineral unitization, pooling, or communitization agreements, declarations and/or orders and in and to the properties covered and the units created thereby (including all units formed under orders, rules, regulations, or other official acts of any federal, state, or other authority having jurisdiction, voluntary unitization agreements, 1 (d)designations and/or declarations) relating to the properties described in paragraphs(a) and (b) above; (e)All rights, titles and interests of Seller in and to all presently existing and valid production sales (and sales related) contracts, operating agreements, and other agreements and contracts which relate to any of the properties described in paragraphs(a), (b) and (c) above, or which relate to the exploration, development, operation, or maintenance thereof or the treatment, storage, transportation or marketing of production therefrom (or allocated thereto); (f)All rights, titles and interests of Seller in and to all materials, supplies, machinery, equipment, improvements and other personal property and fixtures (including all wells, wellhead equipment, pumping units, flowlines, tanks, buildings, injection facilities, saltwater disposal facilities, compression facilities, gathering systems, and computer equipment located on the lands covered by the properties described above which is necessary to operate such properties), and all easements, rights-of-way, surface leases and other surface rights, all Permits and licenses, and all other appurtenances being used or held for use in connection with, or otherwise related to, the exploration, development, operation or maintenance of any of the properties described in paragraphs(a), (b) and (c) above, or the treatment, storage, transportation or marketing of production therefrom (or allocated thereto); and (g)Subject to Section 1.2, all of Seller's lease files, title files, curative reports and information, abstracts and title opinions, division order files, unitization files, contract files, land surveys and maps (including those in electronic or digital format), data sheets, land and mineral owner correspondence, joint operating agreement files, environmental and regulatory files and reports, operational files and engineering, production records, well files, accounting records relating directly to the properties described above (but not including general financial and accounting records), seismic records and surveys (to the extent freely assignable to Buyer without restrictions of any kind), gravity maps, electric logs, geological or geophysical data and records, (to the extent freely assignable to Buyer without restrictions of any kind), paleontological, geochemical and technical files, analyses, interpretations, and other files, documents and records (including data and records in electronic or digital format) of every kind and description which relate to the properties described above (collectively the "Records"), that Seller has the right, power and authority to sell, transfer, convey or disclose to Buyer. Seller will use Reasonable Best Efforts to obtain consents to assign and transfer seismic data licenses requested by Buyer which may not be freely assignable. As used herein:(i)"Oil and Gas Properties" means the properties and interests described in paragraphs(a), (b) and (c) above, save and except for any such properties or assets that are Excluded Assets under Section 1.2; and (ii)"Properties" means any and all portions of the Oil and Gas Properties plus the properties and interests described in paragraphs(d), (e), and (f) above, save and except for any such properties or assets that are Excluded Assets under Section 1.2. Section 1.2.Assets Excluded. Notwithstanding anything herein contained to the contrary, the Properties do not include, and there is hereby excepted and reserved unto Seller all other assets, properties, and business of Seller, including the following: (a)All trade credits attributable to the Properties with respect to all periods prior to the Effective Date; 2 (b)All of Seller's right, title, and interest in any oil, gas, or mineral Leases, overriding royalties, production payments, net profits interests, fee mineral interests, fee royalty interests and other interests in oil, gas, and other minerals not expressly included in the definition of Oil and Gas Properties and all oil, gas or other Hydrocarbon production from or attributable to the Properties with respect to all periods prior to the Effective Date, all proceeds attributable thereto, and all Hydrocarbons that, at the Effective Date, are owned by Seller and are in storage or within processing plants; (c)Any refund of costs, Taxes or expenses borne by Seller or Seller's predecessors in title attributable to periods prior to the Effective Date; (d)Any and all proceeds from the settlements of contract disputes with purchasers of Hydrocarbons from the Properties, including settlement of take-or-pay disputes, insofar as said proceeds are attributable to periods of time prior to the Effective Date; (e)Any and all proceeds from settlements with regard to reclassification of gas produced from the Properties, insofar as said proceeds are attributable to periods of time prior to the Effective Date; (f)All claims (including insurance claims) and causes of action of Seller against one or more third parties arising from acts, omission or events occurring prior to the Effective Date and all claims under any joint interest audit attributable to any period prior to the Effective Date; (g)All limited partnership, financial, tax and legal (other than title) books and records of Seller; (h)Any geological, geophysical or seismic data, materials or information, including maps, interpretations records or other technical information related to or based upon any such data, materials or information, and any other asset, data, materials or information, the transfer of which is restricted or prohibited under the terms of any third party license, confidentiality agreement or other agreement or the transfer of which would require the payment of a fee or other consideration to any third party; provided, however, that if any such data, materials or information is transferable upon payment of a fee or other consideration (which Seller will give notice to Buyer of same), and if Buyer has paid such fee or other consideration prior to the Closing Date, then such data, materials or information shall be transferred to Buyer; (i)All leases for office premises used by Seller, and all furniture, fixtures and equipment located thereat, including computers, telephone equipment and other similar items of tangible personal property; (j)All of Seller's accounting or other administrative systems, computer software (except that software which may be necessary to operate the Properties to the extent it is freely transferable to Buyer without restrictions of any kind), patents, trade secrets, copyrights, names, trademarks, logos and other intellectual property; (k)All documents and instruments of Seller that may be protected by an attorney-client privilege (exclusive of title opinions in respect of the Oil and Gas Properties); 3 (l)All of the other assets described on Exhibit1.2, together with any rights, liabilities, or obligations associated with such assets; (m)The Existing Hedges and all hedging transactions and any gains or losses attributable to any hedging activities, whether occurring before or after the Effective Date; (n)All (i) correspondence or other documents or instruments of Seller relating to the transactions contemplated hereby, (ii) lists of other prospective purchasers of Seller or the Properties compiled by Seller, (iii) bids submitted to Seller by other prospective purchasers of Seller or the Properties, (iv) analyses by Seller or any Affiliates thereof submitted by other prospective purchasers of Seller or the Properties, and (v) correspondence between or among Seller or its Affiliates or their respective representatives with respect to, or with, any other prospective purchasers of Seller or the Properties; and (o)The claims, actions, and litigation listed on Section 4.6 of the Seller's Disclosure Schedule. The properties and interests specified in the foregoing paragraphs(a) through (o) of this Section1.2 are herein collectively called the "Excluded Assets". ARTICLE II Purchase Price Section 2.1.Purchase Price. In consideration of the sale of the Properties by Seller to Buyer, Buyer shall pay to Seller cash in the amount of $245,000,000 (the "Purchase Price"). The Purchase Price, as adjusted pursuant to this ArticleII and the other applicable provisions hereof, is herein called the "Adjusted Purchase Price". Section 2.2.Accounting Adjustments. (a)Subject to Section 2.2(b), appropriate adjustments shall be made between Buyer and Seller so that: (i)all expenses (including all drilling costs, all capital expenditures, and all overhead charges under applicable operating agreements, and all other overhead charges actually charged by third parties) for work done in the operation of the Properties after the Effective Date will be borne by Buyer, and all proceeds (net of applicable production, severance, and similar Taxes) from the sale of oil, gas or other minerals produced from the Oil and Gas Properties after the Effective Date will be received by Buyer, and (ii)all expenses for work done in the operation of the Properties before the Effective Date will be borne by Seller and all proceeds (net of applicable production, severance, and similar Taxes) from the sale of oil, gas or other minerals produced therefrom before the Effective Date will be received by Seller. (b)It is agreed that, in making the adjustments contemplated by Section 2.2(a): (i)oil which was produced from the Oil and Gas Properties and which was, on the Effective Date, stored in tanks located on the Oil and Gas Properties (or located elsewhere but used to store oil produced from the Oil and Gas Properties prior to delivery 4 (ii)to oil purchasers) and above pipeline connections shall be deemed to have been produced before the Effective Date (it is recognized that such tanks were not gauged on the Effective Date for the purposes of this Agreement and that determination of the volume of such oil in storage will be based on the best available data, which may include estimates) (with the stored crude oil produced before the Effective Date valued at the price for the month such oil was sold (or, if not sold yet, the price for the month in which such oil can reasonably be expected to be delivered to the purchaser thereof)), (iii)ad valorem Taxes assessed with respect to a period which the Effective Date splits shall be prorated based on the number of days in such period which fall on each side of the Effective Date (with the day on which the Effective Date falls being counted in the period after the Effective Date), and (iv)no consideration shall be given to the local, state or federal income tax liabilities of any party. Section 2.3.Closing and Post-Closing Accounting Settlements. (a)At or before Closing, the parties shall determine, based upon the best information reasonably available to them, the amount of the adjustments provided for in Section2.2.If the amount of adjustments so determined which would result in a credit to Buyer exceed the amount of adjustments so determined which would result in a credit to Seller, Buyer shall receive a credit, for the amount of such excess, against the Purchase Price to be paid at Closing, and, if the converse is true, Buyer shall pay to Seller, at Closing (in addition to amounts otherwise then owed), the amount of such excess. (b)On or before 90 days after Closing, Buyer and Seller shall review any additional information which may then be available pertaining to the adjustments provided for in Section2.2, shall determine if any additional adjustments (whether the same be made to account for expenses or revenues not considered in making the adjustments made at Closing, or to correct errors made in such adjustments) should be made beyond those made at Closing, and shall make any such adjustments by appropriate payments from Seller to Buyer or from Buyer to Seller.Following such additional adjustments, no further adjustments to the Purchase Price shall be made under this Section2.3. (c)If a dispute arises under Section2.3(b) with respect to any additional adjustments (an "Accounting Dispute") that the parties have been unable to resolve, then, at the written request of either Seller or Buyer (the "Request Date"), each of Seller and Buyer shall nominate and commit one of its senior officers to meet at a mutually agreed time and place not later than ten days after the Request Date to attempt to resolve same.If such senior officers have been unable to resolve such Accounting Dispute within a period of 30 days after the Request Date, any party shall have the right, by written notice to the other specifying in reasonable detail the basis for the Accounting Dispute, to resolve the Accounting Dispute by submission thereof to a nationally recognized independent public accounting firm commonly considered as one of the "Big 4" and reasonably acceptable to Seller and Buyer, which firm shall serve as sole arbitrator (the "Accounting Referee").The scope of the Accounting Referee's engagement shall be limited to the resolution of the items described in the notice of the Accounting Dispute given in accordance with the foregoing and the corresponding calculation of the adjustments pursuant to Section 2.2.The Accounting Referee shall be instructed by the parties to resolve the Accounting 5 Dispute as soon as reasonably practicable in light of the circumstances but in no event in excess of 15 days following the submission of the Accounting Dispute to the Accounting Referee.The decision and award of the Accounting Referee shall be binding upon the parties as an award under the Federal Arbitration Act and final and nonappealable to the maximum extent permitted by law, and judgment thereon may be entered in a court of competent jurisdiction and enforced by any party as a final judgment of such court.The fees and expenses of the Accounting Referee shall be borne equally by Seller and Buyer. Section 2.4.Payment of Adjusted Purchase Price. The Adjusted Purchase Price shall be paid to Seller as follows: (a)Contemporaneously with the execution and delivery of this Agreement, Buyer shall tender to the Joint Account cash equal to $24,500,000 as a deposit (such amount, together with all interest earned thereon, the "Deposit").The Deposit shall (i)be distributed to Seller and applied against the Adjusted Purchase Price owing by Buyer at the Closing pursuant to Section2.4(b), (ii)distributed to Seller pursuant to Section10.2 or (iii)distributed to Buyer pursuant to Section10.2, as applicable. (b)At Closing, Buyer shall pay to Seller by bank transfer in immediately available funds to the account designated by Seller an amount equal to the Adjusted Purchase Price less the Deposit. (c)All cash payments by Buyer pursuant to this Section2.4 shall be made in immediately available funds by confirmed wire transfer to a bank account or accounts designated by Seller or the Joint Account Holder, as applicable. Section 2.5.Allocation of Purchase Price. On or before the Closing Date, the Buyer and Seller shall agree in writing as to the allocation of the Adjusted Purchase Price (plus any fixed liabilities assumed by the Seller or to which the Properties are subject) among the Properties under the methodology required by Section1060 of the Code.The Buyer and Seller shall report the transactions contemplated hereby on all Tax Returns, including, but not limited to Form 8594, in a manner consistent with such allocation.If, contrary to the intent of the parties hereto as expressed in this Section2.5, any taxing authority makes or proposes an allocation different from the allocation determined under this Section2.5, Buyer and Seller shall cooperate with each other in good faith to contest such taxing authority's allocation (or proposed allocation), provided, however, that, after consultation with the party adversely affected by such allocation (or proposed allocation), the other party hereto may file such protective claims or Tax Returns as may be reasonably required to protect its interests. ARTICLE III The Closing The closing of the transactions contemplated hereby (the "Closing") shall take place (i)at the offices of Thompson & Knight LLP, Houston, Texas, at 10:00 a.m. (local Houston, Texas time) on October 11, 2007, or (ii)at such other time or place or on such other date as the parties hereto shall agree.The date on which the Closing is required to take place is herein referred to as the "Closing Date".All Closing transactions shall be deemed to have occurred simultaneously. 6 ARTICLE IV Representations and Warranties of Seller Except as provided in Seller's Disclosure Schedule, Seller hereby represents and warrants to Buyer as follows: Section 4.1.Organization and Existence. Seller is a limited partnership duly formed and validly existing under the laws of the State of Texas. Section 4.2.Power and Authority. Seller has all requisite limited partnership power and authority to execute, deliver, and perform this Agreement and each other agreement, instrument, or document executed or to be executed by Seller in connection with the transactions contemplated hereby to which it is a party and to consummate the transactions contemplated hereby and thereby.The execution, delivery, and performance by Seller of this Agreement and each other agreement, instrument, or document executed or to be executed by Seller in connection with the transactions contemplated hereby to which it is a party, and the consummation by it of the transactions contemplated hereby and thereby, have been duly authorized by all necessary action of Seller. Section 4.3.Valid and Binding Agreement. This Agreement has been duly executed and delivered by Seller and constitutes, and each other agreement, instrument, or document executed or to be executed by Seller in connection with the transactions contemplated hereby to which it is a party has been, or when executed will be, duly executed and delivered by Seller and constitutes, or when executed and delivered will constitute, a valid and legally binding obligation of Seller, enforceable against it in accordance with their respective terms, except that such enforceability may be limited by (a)applicable bankruptcy, insolvency, reorganization, moratorium, and similar laws affecting creditors' rights generally and (b)equitable principles which may limit the availability of certain equitable remedies (such as specific performance) in certain instances. Section 4.4.Non-Contravention.
